Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 1 of 24 Pageid#: 24




                                                                    EXHIBIT
                                                                         B
                                                                     ASIC 0063
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 2 of 24 Pageid#: 25




                                                                     ASIC 0064
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 3 of 24 Pageid#: 26




                                                                     ASIC 0065
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 4 of 24 Pageid#: 27




                                                                     ASIC 0066
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 5 of 24 Pageid#: 28




                                                                     ASIC 0067
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 6 of 24 Pageid#: 29




                                                                     ASIC 0068
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 7 of 24 Pageid#: 30




                                                                     ASIC 0069
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 8 of 24 Pageid#: 31




                                                                     ASIC 0070
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 9 of 24 Pageid#: 32




                                                                     ASIC 0071
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 10 of 24 Pageid#: 33




                                                                     ASIC 0072
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 11 of 24 Pageid#: 34




                                                                     ASIC 0073
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 12 of 24 Pageid#: 35




                                                                     ASIC 0074
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 13 of 24 Pageid#: 36




                                                                     ASIC 0075
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 14 of 24 Pageid#: 37




                                                                     ASIC 0076
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 15 of 24 Pageid#: 38




                                                                     ASIC 0077
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 16 of 24 Pageid#: 39




                                                                     ASIC 0078
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 17 of 24 Pageid#: 40




                                                                     ASIC 0079
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 18 of 24 Pageid#: 41




                                                                     ASIC 0080
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 19 of 24 Pageid#: 42




                                                                     ASIC 0081
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 20 of 24 Pageid#: 43




                                                                     ASIC 0082
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 21 of 24 Pageid#: 44




                                                                     ASIC 0083
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 22 of 24 Pageid#: 45




                                                                     ASIC 0084
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 23 of 24 Pageid#: 46




                                                                     ASIC 0085
Case 3:21-cv-00002-NKM Document 1-2 Filed 01/13/21 Page 24 of 24 Pageid#: 47




                                                                     ASIC 0086
